Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (6026886) in view Bond (3153819).
Diamond shows a garage door blind assembly integrating a plurality of window blinds into a garage door for letting sunlight into a garage without opening the garage door, said assembly comprising: a garage door being slidably positioned in an opening of a garage, said garage door being positionable between an open position and a closed position, said garage door comprising a plurality of panels (14) being hingedly coupled together, each of said panels having a plurality of windows (19) extending therethrough wherein each of said windows is configured to pass sunlight therethrough.  
Diamond does not show a plurality of sets of blinds, each of said sets of blinds being movably coupled to said garage door, each of said sets of blinds being aligned with a respective one of said windows, each of said sets of blinds being positionable in a closed position wherein each of said sets of blinds is configured to inhibit sunlight from 
Diamond further discloses a covering (figure 1) for decoratively covering the garage window as desired.
Bond discloses the use of blinds to cover a window as needed in order to optionally allow sunlight into the house interior.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Diamond’s structure to show the covering being blinds as taught by Bond so that the garage door window can optionally be used to allow light access as desired.
Diamond as modified shows a plurality of sets of blinds, each of said sets of blinds being movably coupled to said garage door, each of said sets of blinds being aligned with a respective one of said windows, each of said sets of blinds being positionable in a closed position wherein each of said sets of blinds is configured to inhibit sunlight from passing through said respective window, each of said sets of blinds being positionable in an open position wherein each of said sets of blinds is configured to facilitate sunlight to pass through said respective window.
Per claim 3, Diamond further shows said garage door has a first lateral edge and a second lateral edge, said plurality of windows including a set of first windows and a set of second windows, each of said first windows being positioned adjacent to said first lateral edge, each of said second windows being positioned adjacent to said second lateral edge, wherein said garage door has a plurality of openings each extending into 
	Per claim 4, Diamond as modified further shows said plurality of sets of blinds includes a plurality of first sets of blinds and a plurality of second sets of blinds, each of said first sets of blinds being positioned over a respective one of said first windows, each of said second sets of blinds being positioned over a respective one of said second windows.
	Per claim 5, Diamond as modified each of said sets of blinds comprises a plurality of slats, each of said slats having a first end and a second end, each of said slats being elongated between said first end and said second end to a length being at least equal to the length of said respective window, each of said slats being vertically stacked along a full height of said respective window, said first end of said slats corresponding to said first set of blinds being aligned with said first lateral edge of said garage door, said second end of said slats corresponding to said second set of blinds being aligned with said second lateral edge of said garage door.
	Per claim 6, Diamond as modified further shows each of said sets of blinds includes a set of first hinges, each of said first hinges being hingedly coupled (per Bond teaching) between a respective pair of said slats corresponding to said first set of blinds, each of said first hinges being positioned on said first end of said respective slats 
	Per claim 8, Diamond as modified further shows each of said sets of first blinds includes a plurality of first couplings (parts 37), each of said first couplings being movably positioned within said garage door, each of said first couplings being movably coupled to each of said first hinges, each of said first couplings urging said slats of said respective first set of blinds between said open position and said closed position, wherein: said garage door has a plurality of first openings each extending into an interior of said garage door; and each of said sets of first blinds includes a plurality of first knobs(figure 5, the protruding part to the right of 52), each of said first
knobs being coupled to and extending laterally away from a respective one of said first couplings such that each of said first knobs moves said respective first coupling for opening or closing each of said slats corresponding to said first set of blinds, each of said first knobs extending outwardly through a respective one of said first openings in said garage door wherein each of said first knobs is configured to be manipulated by a user.
	Per claim 10, Diamond as modified further shows said garage door has a plurality of first openings each extending into an interior of said garage door, said garage door having a plurality of second openings each extending into said interior of 
said second couplings being movably positioned within said garage door, each of said second couplings being movably coupled to each of said second hinges, each of said second couplings urging said slats of said respective second set of blinds between said open position and said closed position.
	Per claim 11, Diamond as modified each of said second blinds includes a plurality of second knobs (for the second window openings), each of said second knobs being coupled to and extending laterally away from a respective one of said second couplings such that each of said second knobs moves said respective second coupling for opening or closing each of said slats corresponding to said second set of blinds, each of said second knobs extending outwardly through a respective one of said second openings in said garage door wherein each of said second knobs is configured to be manipulated by a user.
	Per claim 12, Diamond as modified shows a garage door blind assembly integrating a plurality of window blinds into a garage door for letting sunlight into a garage without opening the garage door, said assembly comprising: a garage door being slidably positioned in an opening of a garage, said garage door being positionable between an open position and a closed position, said garage door comprising a plurality of panels being hingedly coupled together, each of said panels having a plurality of windows extending therethrough wherein each of said windows is configured to pass sunlight therethrough, said garage door having a first lateral edge and a second lateral edge, said plurality of windows including a set of first windows and a set of second . 

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
With respect to Diamond and Bond, Diamond discloses a garage door with a cover (13) to optionally cover the windows of the garage door.  Bond discloses the use of covers (15) to cover window.  The covers of Bond, are blinds instead of stick on covers as disclosed by Diamond.  Combining Diamond with Bond would result in Diamond having a blind that can optionally be used close or open.  The combination is thus motivated.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows garage door coverings.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/17/2022